WENTWORTH, Judge.
Appellant seeks review of a sentence imposed for the offense of robbery with a firearm. Although appellant has raised several issues on appeal, we find the only point of reversible error to be the court’s failure to provide a written statement of reasons for departing from the presumptive guideline sentence established pursuant to Fla.R.Crim.P. 3.701. For this limited reason we therefore vacate the sentence imposed and remand the cause for resentencing. See Johnson v. State, 462 So.2d 49 (Fla. 1st DCA 1984).
MILLS and SHIVERS, JJ., concur.